Fitzsimons, J.,
(dissenting.) I disagree with the conclusion reached by the learned chief justice, which is concurred in by Justice McGown, and also the reasons which induce this conclusion. So that the points in difference between us may be readily apprehended, I shall state my views of the question raised by this appeal in the same order as they have presented theirs.
1. The referee is not entitled to recover compensation for his services until he fully performs all the duties required by the order appointing him. It appears that he failed to so perform his duties; and by order of February 8,1888, # Justice Bookstaver refused to confirm his report, and sent the matter back to him to take testimony upon a question which was evidently within the *587purview of the first order of reference, viz.: “ To report the respective amounts which each of the partners had drawn from said business. ” His failure to do so in the first instance was evidently a non-compliance with, the order appointing him, and which required him “to take and state an account of all dealings and transactions between plaintiff and defendant as partners since January 10, 1881.” Surely it was necessary for the court to know how much money was withdrawn from the partnership funds by each partner during the partnership, for, in the absence of such testimony, how could the court determine the rights and interests of the respective parties, and the dealings and transactions between them? Therefore, as I view the matter, the referee did not fully perform his duty as required by the first order of reference, and is not entitled to receive pay until he does so, unless it appears that the parties refused to go on with the reference, which does not appear to be so here. In that event, of course, he would be entitled to compensation for the services rendered by him.
2. Section 90 of the Code, prohibiting the appointment of a clerk of the court as referee, unless such appointment is consented to in writing, in my opinion, is constitutional. That section does not divest the court of common pleas of its right to appoint referees. The legislature, by the enactment of that section, simply prohibited that court from appointing as referees persons occupying certain public offices (named in that section.) Legislation of this character is, in my opinion, clearly constitutional, and is a part of the legislative and sovereign power of the state to maintain social order. People v. Clute, 50 N. Y. 458. I hardly think that it conduces to social order to find a clerk of a court acting as referee, and subsequently fixing his own compensation (which he does) when the parties appear before him to tax their costs, which of course include his fees. I think it was to avoid the disagreeable consequences which would sometimes follow such dual relation that caused the enactment of said section 90. The case of Popfinger v. Yutte, 102 N. Y. 38, 6 N. E. Rep. 259, upon which the learned chief justice relies, and which he claims justifies his conclusion that said section is unconstitutional, I think does not apply here, for the reason that in that case it appears that a court was by legislative enactment divested of certain of its constitutional powers. Certainly no such act is constitutional; and no such attempt was made in the enactment of section 90, as I have herein endeavored to show. I think that it is a condition precedent, and must be proved before the plaintiff herein can recover judgment, that Jarvis obtained the written consent required by section 90; that he failed to do; and on the argument of this appeal it was admitted by counsel for both parties that no such consent was obtained. It is a nice legal fiction to say “ that we infer, in order to sustain the action of the court of common pleas, that the parties consented to the appointment, as required by section 90;” but it does seem to me that such a legal fiction dissolves into nothingness when the parties in open court admit that no such consent was obtained. As I view this matter, the opinion of the general term of the court of common pleas affirming the order of reference does not cover or affect the question under discussion. That opinion was simply to the effect that the order of reference was properly made, and that the action was a proper one for a reference. The precise point I am now considering was not necessary for the determination of the question then before the said general term, and was apparently not discussed, and is therefore now open. Said section 90 of the Code forbade the appointment of Mr. Jarvis, and his appointment was therefore unlawful, there being no written consent; and any services rendered by him have no money value, although the services so rendered may have been of great value to the persons for whom they were rendered, simply because rendered in violation of law. I therefore think that the finding for the defendant should be sustained, with costs of appeal.